DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species
This application contains claims directed to the following patentably distinct species:
Species Group A: First translation initiation region sequence.  Claims 9 and 42  recites “wherein the first translation initiation region comprises sequence of one of SEQ ID NOs: 36-42”.
Species Group B: Second translation initiation region signal sequence. Claims 11 and 42 recites “wherein the second translation initiation region comprises a STII, DsbA, MalE or PhoA variant signal sequence”. Claims 12 and 43 recites “wherein the second translation initiation region comprises a PhoA or MalE variant signal sequence”.
Species Group C: Second translation initiation region sequence. Claims 13 and 45 recites “wherein the second translation initiation region comprises sequence of one of SEQ ID NOs 1-42”.  Claims 14 and 46 recites “wherein the second translation initiation region comprises sequence of one of SEQ ID NOs. 1-14, 16-24, 26-39, and 41-42”.
Species Group D: Third translation initiation region signal sequence.  Claims 16 and 47 recites “wherein the third translation initiation region comprises a PhoA or DsbA variant signal sequence”.
Species Group E:  First and second inducible promoters.  Claims 20 and 51 recites “wherein the first and second inducible promoters are …. selected from the group consisting of phoA, tac, lpp, lac-lpp, lac, ara, and T7 promoter”.
Species Group F: Antibody.  Claims 22 and 53 recites “wherein the antibody is a chimeric antibody, an affinity matured antibody, a bispecific antibody, humanized antibody, an antibody fragment or a human antibody”.
Species Group G: Prokaryotic polypeptide. Claims 39 and 62 recites “a polynucleotide encoding at least one prokaryotic polypeptide selected from the group consisting of DsbA, DsbC, DsbG, and FkpA”. Claims 40 and 63 recites “wherein the polynucleotide encodes both DsbA and DsbC”.

Distinctness
The species recited in the above groups are independent and distinct because each nucleotide sequence of Species group A and C, signal sequence of Species group B and D, promoter of Species group E, antibody of Species group F, and polypeptide of Species group G is different, unique, and/or structurally defined by its chemical structure which will give rise to unique functions, has unique modes of action, or is defined by its cellular structure which is uniquely made.  Since each species and/or specific structure is unique, each species recite characteristics that are mutually exclusive with the other species. Furthermore, these species are not obvious variants of each other based on the current record.

Search Burden
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Each of the different species is identified a different nucleotide sequence, and a different genetic structure. These different species would require unique and mutually exclusive search strategies, search terms, search queries, and would require searching different classes/subclasses that is not likely to result in finding art pertinent to the other species. Thus, there is a burdensome search and restriction is proper.

Applicant’s Response
Applicant is required under 35 U.S.C. 121 to elect a single specific SEQ ID NO of Species group A and C, single specific signal sequence of Species Group B and D, single specific promoter of Species Group E, single specific antibody of Species group F, and a single specific polypeptide or single specific combination of polypeptides for Species group G for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. THE ELECTION MUST IDENTIFY THE NAME OR SEQ ID NOs FOR EACH OF THE ELECTED SPECIES. Currently, all claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Means for Transversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636        

/NANCY J LEITH/Primary Examiner, Art Unit 1636